o ON ND nH BR WY NO

NO NO NO ND KO DR NO RRR ee eee eh eee
Nn A BP WY NY KH TD OO WIT DH WN BR WW NHB KF OC

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

THE BILL & MELINDA GATES
FOUNDATION, No. 2:19-cv-00308-BJR ©

Plaintiff, [PROPOSED] ORDER OF

DISMISSAL
Vv.
PNUVAX INCORPORATED,
Defendant.

 

 

 

Based upon The Bill & Melinda Gates Foundation’s Notice of Voluntary Dismissal,
1. This action is dismissed with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)G); and

2. Each party to this action is responsible for its own costs, attorneys’ fees, and
expenses.
IT IS SO ORDERED.

ENTERED this day of 2019.

K&L GATES LLP
925 FOURTH AVENUE

[PROPOSED] ORDER OF DISMISSAL - 1 SEATTLE, WASHINGTON 98104-1158

-19-cv- - TELEPHONE: (206) 623-7580
Case No, 2:19-cv-00308-BJR FACSIMILE: (508 675-7022

 
Oo Oo NN HD WH FR WY YN

NO NO NO KN DN DRO DRO mmm meee ee ee
N UWA BP WO NO KK TD OO Wy HD NA BP W NO KF CO

 

[PROPOSED] ORDER OF DISMISSAL - 2
Case No. 2:19-cv-00308-BJR

 

BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT JUDGE

SEATTLE, WASHINGTON 98104-1158

K&L GATES LLP
925 FOURTH AVENUE
SUITE 2900

TELEPHONE: (206) 623-7580
FACSIMILE: (206) 623-7022

 
